Citation Nr: 1453268	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

2. Entitlement to service connection for a back disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

3. Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

4. Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

5. Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

6. Entitlement to service connection for a right ankle disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

7. Entitlement to service connection for a bilateral foot disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

8. Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

9. Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

10. Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for joint pain and denied entitlement to service connection for fibromyalgia, respectively.  The issues decided herein were previously characterized as a single claim of entitlement to service connection for joint pain based upon the Veteran's initial December 2006 claim and personal description of her symptoms.  Here, the Board has re-characterized the issues to better reflect the evidence.

In November 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In February 2012, the Board remanded the issues on appeal, as well as the issue of entitlement to service connection for a digestive disorder.  In an October 2012 rating decision, the RO granted service connection for delayed gastric emptying.  As this constitutes a complete grant of the service connection claim for a digestive disorder, and the evidence does not show the Veteran has disagreed with the determination, the Board finds this issue is no longer on appeal.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The probative, competent evidence indicates that the Veteran's cervical arthritis is related to active duty.

2. The probative, competent evidence does not demonstrate that the Veteran has a current back disability for which service connection may be granted.

3. The probative, competent evidence does not demonstrate that the Veteran has a current bilateral elbow disability for which service connection may be granted.
4. The probative, competent evidence does not demonstrate that the Veteran has a current bilateral wrist disability for which service connection may be granted.

5. The probative, competent evidence does not demonstrate that a current left ankle disability is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability.

6. The probative, competent evidence does not demonstrate that the Veteran has a current right ankle disability for which service connection may be granted.

7. The probative, competent evidence does not demonstrate that the Veteran has a current bilateral foot disability for which service connection may be granted.

8. The probative, competent evidence does not demonstrate that a current left knee disability is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability.

9. The probative, competent evidence does not demonstrate that the Veteran has a current right knee disability for which service connection may be granted.

CONCLUSIONS OF LAW

1. The criteria for service connection for cervical arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2014).

3. The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.
4. The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

5. The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

6. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

7. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

8. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

9. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the claim of entitlement to service connection for cervical arthritis.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.  Concerning the remaining claims on appeal, a February 2007 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In February 2012, the Board remanded the Veteran's claim for additional development, to include a VA examination to determine the nature and etiology of her current symptoms.  In addition, the Board requested that the RO obtain any identified treatment records from VA facilities in New York City and all treatment records dated from February 1996 to July 2002.  The record contains treatment records dated from 1999 to 2002 from the VA Medical Center in New York, New York, and the Veteran's profile indicates she was first entered into the VA system in February 1999.  Additionally, the Veteran underwent VA examination in April 2012.  Upon review, the Board finds the April 2012 VA examinations and opinions adequate for the purpose of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As a result, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning her symptoms of and treatment for joint pain.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Connecticut Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2014).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

With claims based on undiagnosed illnesses, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Neck Disability

The Veteran contends that she has a current neck disability related to active duty.

In April 2012, the VA examiner reported a diagnosis of cervical arthritis.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  With respect to an in-service injury, service treatment records document a December 1994 motor vehicle accident and reflect the Veteran's complaints of neck and upper back pain.  The diagnosis was neck sprain.  Therefore, the Board finds the record reflects an in-service injury for purposes of service connection.  

Concerning a nexus between the current disability and in-service injury, the April 2012 VA examiner opined that it was as likely as not that the Veteran's current neck condition was secondary to the motor vehicle accident during military service.  The VA examiner found the mechanism of injury, the motor vehicle accident, was sufficient to explain cervical osteoarthritis and noted that there were no other documented injuries.  In addition, medical documentation of on-going neck pain since service indicated the Veteran's pain complaints had been consistent since active duty.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's current cervical arthritis is related to active duty.  As such, service connection for cervical arthritis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability, Left Knee Disability

The Veteran asserts that she has a current left ankle disability and left knee disability that had their onset during active duty.

On VA examination in April 2012, the VA examiner reported diagnoses of chronic left ankle sprain and left knee laxity.  As such, the Board finds the Veteran has established current disabilities for purposes of service connection.  

With respect to an in-service event or injury, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or diagnoses of a left ankle disability or left knee disability.  The Veteran's separation examination reflects a report of recurrent leg pain but does not document a specific complaint or diagnosis pertaining to the Veteran's left ankle or left knee.  

Further, the only competent medical opinions are the April 2012 VA examiner's opinions, which are negative to the Veteran's claims.  Specifically, the VA examiner found it was less likely as not that the Veteran's current left ankle condition was caused by or related to military service.  Likewise, the VA examiner found it was less likely as not that the Veteran's current left knee condition was caused by or secondary to military service.  The VA examiner reviewed the Veteran's claims file and noted the separation examination reflecting recurrent leg pain as well as the absence of specific complaints in the service treatment records.  In addition, the VA examiner found it significant that the Veteran did not report any ankle or knee pain in 1996, and no ankle or knee conditions were found on examination.  The VA examiner also found pertinent a July 2010 VA treatment record documenting a left knee injury following separation from service.  Furthermore, the VA examiner found there was no evidence suggesting the left ankle condition was part of a systemic inflammatory condition.  In this case, the Board affords significant probative weight to the VA examiner's opinions as they were based on a close review of the record, to include the service treatment records and clinical findings since the Veteran's separation from service.  Nieves-Rodriguez, 22 Vet. App. 295.  In addition, the VA examiner addressed the Veteran's lay statements throughout the record.  

The Board acknowledges that the Veteran is competent to describe symptoms that she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran's diagnosed left ankle and left knee disabilities are not explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, lay statements pertaining to continuity of symptomatology are not sufficient for purposes of establishing service connection.  In addition, the record does not support a finding that the Veteran experienced continuous symptoms since active duty.  Furthermore, a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of a chronic left ankle sprain or left knee laxity.  See Barr v. Nicholson, 21 Vet. App. at 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Because the origin or cause of these disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a chronic left ankle sprain or left knee laxity.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Finally, the Veteran's claims cannot be granted as undiagnosed illnesses under 38 C.F.R. § 3.317 as the evidence demonstrates diagnoses for these disabilities during the pendency of the appeal.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a left ankle disability.  Likewise, the Board concludes the preponderance of the evidence is against a grant of service connection for a left knee disability.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
   
Back Disability, Bilateral Elbow Disability, Bilateral Wrist Disability, Right Ankle Disability, Bilateral Foot Disability, Right Knee Disability

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of a back disability, bilateral elbow disability, bilateral wrist disability, right ankle disability, bilateral foot disability, or right knee disability during the pendency of the appeal or recent diagnoses of such disabilities prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges that VA treatment records dated since the Veteran's separation from active duty reflect sporadic complaints of pain in these joints.  However, the April 2012 VA examiner reported that the Veteran had never been diagnosed with a back disability, and on physical examination, the Veteran's thoracolumbar spine was normal with no objective evidence of impairment.  Likewise, the VA examiner found there was no objective evidence of an elbow condition, wrist condition, right ankle condition, foot condition, or right knee condition and no findings of joint tenderness, swelling, redness, or warmth that suggested the Veteran's elbow pain, wrist pain, right ankle pain, foot pain, and/or right knee pain were parts of a systemic inflammatory condition.  Here, the Board affords the April 2012 VA examiner's findings and opinions significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history, to include all of the physical examinations and tests, and considered the Veteran's statements regarding her symptoms.  Finally, the VA examiner performed a complete physical examination of the Veteran and reported the specific clinical findings.  

In addition, the medical records do not demonstrate that disabilities of the back, elbow, wrist, right ankle, feet, or right knee were diagnosed at any time during the pendency of the appeal.  In this respect, the Board is cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed her initial service connection claim in December 2006.  The Board acknowledges that an October 1999 VA examination report reflects a finding of bilateral plantar fasciitis.  However, on VA examination in April 2005, the VA examiner did not find any permanent or temporary disabilities with regard to the Veteran's feet.  As such, it appears the Veteran's feet were normal within two years of her filing her initial claim.  Likewise, X-ray examination of the Veteran's left elbow was normal in April 2005.  In addition, the Veteran only reported complaints concerning her left arm and left leg in April 2005.  Although the medical records reflect sporadic complaints of joint, back, and foot pain, there are no recent clinical diagnoses for these complaints prior to the Veteran filing her claim in December 2006 or during the pendency of the appeal.  As such, the Board finds the evidence does not demonstrate diagnoses of these disabilities for the purpose of service connection. 

The Board acknowledges the Veteran's assertions that she suffers from elbow pain, wrist pain, right ankle pain, foot pain, and right knee pain and recognizes that she is competent to provide evidence about the symptoms she experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469.  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  However, disabilities of the back, elbow, wrist, ankle, feet, and knee are not the type of disabilities that are subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms she experiences, she is not competent to diagnose these disabilities, as she has not been shown to have the medical training necessary to do so.  Grottveit, 5 Vet. App. at 93.  
In this case, the Veteran reported her symptoms to the April 2012 VA examiner; however, after considering the Veteran's statements, performing physical examinations, and reviewing the medical records, the VA examiner did not provide diagnoses of current disabilities of the back, bilateral elbow, bilateral wrist, right ankle, bilateral foot, or right knee.  In addition, the clinical evidence does not support competent diagnoses of any such disabilities just prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of such disabilities.  

The Veteran's claims also cannot be granted as undiagnosed illnesses under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  In addition, the April 2012 VA examiner specifically found the Veteran's symptoms were not part of a systemic inflammatory condition as there was no evidence of joint tenderness, swelling, redness, or warmth.  Nieves-Rodriguez, 22 Vet. App. 295.  Furthermore, a VA physician in June 2012 opined that there was no evidence of a joint condition for these joints, no examination had ever documented inflammatory joint findings, and serologic evaluation for autoimmune disease was negative.  In addition, VA physicians did not feel there was a neurologic explanation for the Veteran's complaints.  Therefore, the Board finds that there are no chronic undiagnosed illnesses present as defined in the controlling regulations.

Without evidence of diagnoses of a current back disability, bilateral elbow disability, bilateral wrist disability, right ankle disability, bilateral foot disability, or right knee disability, the preponderance of the evidence is against the Veteran's claims.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to service connection for cervical arthritis is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

In the September 2013 rating decision, the RO denied the claim of entitlement to service connection for fibromyalgia.  The record indicates the Veteran filed a timely Notice of Disagreement with this determination in November 2013.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with this claim.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of her appellate rights with respect to the issue of entitlement to service connection for fibromyalgia.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and her representative that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue and the benefit remains denied, the issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


